DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/21 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: (1) Dantus does not necessarily disclose spatially separated impact points and (2) Rudolph discloses a fiber filled with a gas-phase medium, which the applicant contests is not hollow, and is not placed under a vacuum. Regarding point (1), Dantus does explicitly disclose a spatial light modulator, recognizes the need for “much greater spatial precision,” ([0101]) acknowledges wherein temporal shaping is merely one aspect of light modulation, not to the exclusion of “the pulse shaper [being] an SLM” ([0102]). Dantus does not explicitly state wherein two peaks of intensity are spatially separated. However, Dantus does explicitly disclose a spatial light modulator, recognizes the need for “much greater spatial precision,” ([0101]) acknowledges wherein temporal shaping is merely one aspect of light modulation, not to the exclusion of “the pulse shaper [being] an SLM” ([0102]). For further support, Moreno, which discloses “complete arbitrary spatially variant polarization modulation of a light beam by means of a parallel aligned nematic liquid crystal spatial light modulator (SLM),” (see Abstract) and thus exists in the applicant’s 
Regarding point (2),  Rudolph does disclose a hollow core fiber (“the hollow PCF waveguide, which contains the gas-phase gain medium” (p. 21 lines 30-31)); for further support, see wherein, “…both ends of the fiber are supported inside vacuum chambers 2421…a fiber end suspended in a vacuum chamber…allowing light to be coupled through the evacuated fiber,” (p. 21 lines 2-5); that is, gas can be evacuated from the fiber, leaving behind a vacuum. It would have been obvious to combine the hollow core of Rudolph with the apparatus of Dantus, as this as this would allow more efficient and coherent laser transmission (p. 21 lines 30-31 and p. 22 lines 1-2) during laser eye surgery. The examiner has modified the rejection to a USC 103 rejection in view of the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus (WO 2012135073 A2), in view of Moreno (Ignacio Moreno, Jeffrey A. Davis, Travis M Hernandez, Don M. Cottrell, and David Sand, "Complete polarization control of light from a liquid crystal spatial light modulator," Opt. Express 20, 364-376 (2012)), and further in view of WO 2011142849 A2 to Rudolph et al, henceforth Rudolph.

Regarding claim 1, Dantus teaches an apparatus for cutting a tissue, said apparatus including: - a femtosecond laser ([0062]) which emits an initial LASER beam in the form of pulses ([0057]), - a shaping system including a Spatial Light Modulator (SLM) (pulse shaper 69, [0057]; “SLM” [0102]) positioned downstream 

-Dantus teaches the cutting apparatus wherein the fiber is a photonic-crystal fiber ([0061]), and at least one sheath (“double-clad” [0058]) surrounding the hollow core.  However, Dantus does not state a hollow core. Rudolph, which teaches a laser system and thus exists in the applicant’s field of endeavor, teaches a hollow core fiber (“the hollow PCF waveguide, which contains the gas-phase gain medium” (p. 21 lines 30-31)) and further states wherein, “…both ends of the fiber are supported inside vacuum chambers 2421…a fiber end suspended in a vacuum chamber…allowing light to be coupled through the evacuated fiber,” (p. 21 lines 2-5); that is, gas can be evacuated from the fiber, leaving behind a vacuum. It would have been obvious to combine the hollow core of Rudolph with the apparatus of Dantus, as this as this would allow more efficient and coherent laser transmission (p. 21 lines 30-31 and p. 22 lines 1-2) during laser eye surgery.
- Regarding a vacuum pump, Dantus teaches the cutting apparatus according to claim 3 and teaches each connection cell (coupler 193 and laser 153, Fig. 5), comprising at least one connection terminal opening out towards the outside of the shell (machine unit 51), however does not state a vacuum pump. However, Rudolph teaches at least one vacuum pump (vacuum chambers 821, p. 15 lines 3-4 (Fig. 8); p. 18 lines 9-14). It would have been obvious to one of ordinary skill in the art to combine the apparatus of Dantus with the vacuum pump of Rudolph, 

Regarding claim 4, Dantus teaches the cutting apparatus according to claim 3 and connection cells (coupler 193, laser 153, shaper 69, Fig. 5-6), but does not state a sealing mount. Rudolph teaches wherein each connection cell is sealingly mounted at a respective end of the photonic-crystal fiber (“Hollow optical fiber 705 can be configured with seals 703 and 707 at the ends of hollow optical fiber 705” (p. 10 lines 6-19, Fig. 7)). It would be obvious to one of ordinary skill in the art to combine the seal of Rudolph with the apparatus of Dantus, as this would allow airtight operation of the hollow fiber (for example, “gas-filled fiber laser can operate without using gas cells external to the fiber”, see p. 6 lines 14-17).

Regarding claim 5, Dantus teaches the cutting apparatus according to claim 3, wherein each connection cell comprises: - an outer shell (machine unit 51), - a transmission channel housed in the shell wherein the transmission channel allows the passage of the LASER beam inside the shell (see Fig. 5, [0061]), - a window transparent to the LASER radiation at one end of the transmission 

Regarding claim 7, Dantus teaches the cutting apparatus according to claim 6 and the control unit (controller 63) but does not state a vacuum pump. Rudolph teaches comprises means able to pilot the activation of the vacuum pump (vacuum chambers 821, p. 15 lines 3-4 (Fig. 8); p. 18 lines 9-14) to suck the gases contained in the hollow core of the photonic-crystal optical fiber (“the hollow PCF waveguide, which contains the gas-phase gain medium” (p. 21 lines 30-31)). It would have been obvious to one of ordinary skill in the art to combine the apparatus of Dantus with the vacuum pump of Rudolph, as this would allow aspiration of the hollow-core fiber, allowing more efficient and coherent laser transmission (p. 21 lines 30-31 and p. 22 lines 1-2) during laser eye surgery.

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8am-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792